Citation Nr: 1341821	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a higher initial rating for residuals of prostate cancer, evaluated as 20 percent disabling prior to November 5, 2012 and 40 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel






INTRODUCTION

The Veteran served on active duty from August 1960 to April 1965 and from January 1968 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection and assigned an initial 20 percent rating for residuals of prostate cancer with stress incontinence and erectile dysfunction, effective September 27, 2010.  In February 2013, the RO granted a 40 percent rating, effective November 5, 2012.  Despite the grant of this higher rating, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The Board has reviewed the Veteran's Virtual VA file and finds that, other than the Veteran's representative's November 2013 Informal Hearing Presentation (IHP), it does not include any additional relevant documents.


FINDINGS OF FACT

1.  Prior to November 5, 2012, the residuals of prostate cancer were manifested by urinary incontinence requiring the wearing of absorbent pads which had to be changed less than twice a day, a daytime voiding interval of 2 to 3 hours, 3 voidings per night, and erectile dysfunction, with no evidence of a penile deformity, obstructed voiding, or urine leakage requiring the use of an appliance.  

2.  From November 5, 2012, the residuals of prostate cancer have been manifested by urine leakage requiring absorbent materials which need to be changed 2 to 4 times per day and erectile dysfunction, with no evidence of a penile deformity or urine leakage requiring the use of an appliance.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for residuals of prostate cancer residuals prior to November 5, 2012, are not met. 38 U.S.C.A. § 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

2. The criteria for a disability rating in excess of 40 percent for residuals of prostate cancer from November 5, 2012, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran filed a claim for service connection for prostate cancer in September 2010 and was provided with the relevant notice and information in a December 2010 letter.  The claim for a higher initial rating for the service-connected residuals of prostate cancer is a downstream issue, which was initiated by a notice of disagreement (NOD).  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional VCAA notice in this case.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA treatment records, and post-service treatment records from other Federal facilities have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in April 2011 and November 2012 which address the severity of his residuals of prostate cancer and provide findings responsive to the pertinent rating criteria.  The VA examinations, read together, are adequate to evaluate the service-connected residuals of prostate cancer.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The claims file includes treatment records from Balboa Naval Hospital.  A February 2006 VA record reports that the Veteran was followed by Dr. A., a urologist at Balboa; however, treatment records from this physician are not included among the records associated with the claims file.  Regardless, the question in this case is the appropriate disability rating for residuals of prostate cancer since September 27, 2010.  There is no indication that there are outstanding treatment records from Balboa Naval Hospital dated since that time; rather, an April 2006 VA treatment record reflects that the Veteran moved from San Diego to Las Vegas.  Accordingly, remand to obtain any additional records from Balboa Naval Hospital would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Veteran reported during the April 2011 VA examination that, since his 2004 radical prostatectomy, "he has been followed up with his urologist with yearly PSA [prostate-specific antigen] blood test."  He also indicated that, in 2008, he underwent artificial sphincter surgery for urinary incontinence and insertion of a vacuum pump device for erectile dysfunction.  Both surgeries were reportedly performed at Summerlin Hospital.  The Veteran has not submitted a release to enable VA to obtain treatment records from Summerlin Hospital.  In any event, records regarding 2008 surgeries are not pertinent to the question of severity of the residuals of prostate cancer since September 27, 2010.  Accordingly, remand to obtain records from Summerlin Hospital is unnecessary as it would also impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran.  See Soyini, 1 Vet. App. at 546.

Regarding yearly follow-ups with his urologist, the most recent treatment record associated with the claims file is a December 2008 record from the Las Vegas VA Medical Center (VAMC).  In February 2012, the RO electronically reviewed the treatment records from this facility and found that there was no new treatment dated between January 2009 and February 2012.  The Veteran has not identified the urologist referred to in the April 2011 VA examination report.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the December 2010 VCAA letter, the RO asked the Veteran to complete and return a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) if he wanted VA to try to obtain any medical records on his behalf.  The only VA Form 21-4142 provided by the Veteran is a December 2010 release regarding treatment at Balboa Naval Hospital in July 2004.  As the Veteran has not identified or provided a release regarding urological treatment as referred to during the April 2011 VA examination, it is not possible for VA to obtain these records.  A claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  38 U.S.C.A. § 5107(a).  While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street.  Woods v. Gober, 14 Vet.App. 214, 224 (2000).  Further, the results of a yearly PSA blood test, alone, would not provide findings pertinent to the relevant rating criteria and the Veteran denied current treatment during the April 2011 VA examination.  The VA examination reports of record, however, do include findings responsive to these rating criteria.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's residuals of prostate cancer are evaluated pursuant to Diagnostic Code 7528, which provides that malignant neoplasms of the genitourinary system warrant a 100 percent rating.  However, a note to the code states that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

A noncompensable rating is warranted for renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Code 7101.  A 30 percent rating is warranted for renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Code 7101.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension, at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Renal dysfunction characterized by persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent disability rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following; persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  38 C.F.R. § 4.115a.

Voiding dysfunction is rated as urine linkage, frequency, or obstructed voiding.  A 20 percent rating is for assignment when the disability requires the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Urinary frequency is rated 10 percent disabling when there is a daytime voiding interval between 2 or 3 hours or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 40 percent rating contemplates a daytime voiding interval of less than one hour or awakening to void 5 or more times per night.  A noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; and (4) Stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.  

Considering the pertinent evidence of record in light of the law, neither an initial rating in excess of 20 percent for service-connected residuals of prostate cancer prior to November 5, 2012, nor a rating in excess of 40 percent since that date is warranted.

The Veteran noted in his September 2011 NOD that Diagnostic Code 7528 provides that malignant neoplasms of the genitourinary system should be rated at 100 percent for six months.  However, the Veteran was diagnosed with prostate cancer in 2003, and underwent radical prostatectomy in July 2004.  During the April 2011 VA examination, he denied recurrence of prostate cancer since his 2004 radical prostatectomy and identified July 2004 as the last date of antineoplastic treatment.  The November 2012 VA examination report describes the Veteran's prostate cancer as in remission.  The Veteran filed his claim for service connection on September 27, 2010, and service connection for residuals of prostate cancer was granted effective that date.  As the record indicates that he has not had active malignancy since the effective date of the grant of service connection, the assignment of a 100 percent rating under Diagnostic Code 7528 is not appropriate.  Instead, the RO has correctly evaluated the disability based on its residuals.  

While VA treatment records dated from September 2000 to December 2008 include diagnoses of and treatment for hypertension, blood pressure was 126/77 on VA examination in April 2011.  The pertinent evidence does not reflect that the Veteran has had renal dysfunction as a residual of prostate cancer at any point since September 27, 2010.  Rather, the November 2012 VA examination report indicated that the Veteran experienced voiding dysfunction, erectile dysfunction, and scarring as a result of his prostate cancer, but there were no other pertinent physical findings, complications, conditions, signs or symptoms.  Therefore, entitlement to higher ratings based on renal dysfunction is not warranted.  

The Veteran has described problems with urinary incontinence related to his prostate cancer.  During the April 2011 VA examination, he reported having to wear absorbent pads which he had to change less than twice a day for stress incontinence.  He also described urinary frequency, with a daytime voiding interval of 2 to 3 hours and 3 voidings per night.  In November 2012, he described continued stress incontinence, especially when he sneezed.  The examination report reflects that the Veteran had voiding dysfunction as a result of his radical prostatectomy; specifically, urine leakage requiring absorbent materials which needed to be changed 2 to 4 times per day.  The examiner noted that the Veteran's voiding dysfunction did not require the use of an appliance, increased urinary frequency, signs or symptoms of obstructed voiding, or urinary tract/kidney infection.  

The above evidence reflects that, prior to November 5, 2012, the Veteran experienced urine leakage which required wearing absorbent materials which had to be changed less than twice a day.  He also voided three times per night.  These symptoms are consistent with the initial 20 percent rating assigned.  There is no evidence during this period indicating that the Veteran experienced urine leakage which required wearing absorbent materials which had to be changed 2 or more times per day; had urine leakage which required the use of an appliance; had a daytime voiding interval of less than one hour; awakened to void five or more times per night; or experienced urinary retention requiring intermittent or continuous catheterization.  Accordingly, an initial rating in excess of 20 percent during this period is not warranted.  38 C.F.R. § 4.115a.  

Since November 5, 2012, the Veteran has experienced urine leakage requiring the wearing of absorbent materials which needed to be changed 2 to 4 times per day, consistent with the 40 percent rating assigned during this period.  There is no evidence since November 5, 2012 that the Veteran experienced urine leakage requiring the wearing of absorbent materials which needed to be changed more than 4 times a day or required the use of an appliance.  Rather, the VA examiner noted that the Veteran did not require the use of an appliance for his voiding dysfunction.  Accordingly, a rating in excess of 40 percent since November 5, 2012 is not warranted.  38 C.F.R. § 4.115a.  

The Veteran has also reported erectile dysfunction.  The April 2011 and November 2012 VA examiners commented that the most likely etiology of the Veteran's erectile dysfunction was his prostate surgery.  Examination of the penis was normal in April 2011.  Service connection has been established for erectile dysfunction and this has been assigned a noncompensable rating and evaluated as part of the Veteran's residuals of prostate cancer.  The Veteran was also granted special monthly compensation based on loss of use of a creative organ, due to erectile dysfunction, effective September 27, 2010.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

Diagnostic Code 7522 provides a 20 percent rating for a deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

A separate compensable rating for erectile dysfunction is not warranted, as there is no evidence of penile deformity.  Rather, examination of the penis was normal on VA examination in April 2011 and the November 2012 VA examiner found that the Veteran experienced voiding dysfunction, erectile dysfunction, and scarring as a result of his prostate cancer, but there were no other pertinent physical findings, complications, conditions, signs or symptoms.  Accordingly, a separate compensable evaluation for erectile dysfunction is not warranted.  

The November 2012 VA examination report notes that the Veteran had scarring related to his prostate cancer; however, the examiner indicated that there was no scar which was painful and/or unstable and the total area of all related scars was not greater than 39 square cm. (6 square inches).  Accordingly, a separate compensable rating for scarring as a residual of prostate cancer is not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804.  

In light of the above, higher schedular ratings for residuals of prostate cancer, prior to and since November 5, 2012, are not warranted.  

The Veteran's residuals of prostate cancer have not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected residuals of prostate cancer have been manifested by voiding dysfunction, including urine leakage and urinary frequency, as well as erectile dysfunction and scarring.  Voiding dysfunction, including both urine leakage and urinary frequency, are contemplated by the rating schedule, as are erectile dysfunction and scarring.  There is nothing exceptional or unusual about the Veteran's residuals of prostate cancer because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
Even if the Board were to find that step one of the Thun analysis had been satisfied, extraschedular referral would still not be warranted because step two is not satisfied.  The Veteran's residuals of prostate cancer do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  There is no indication that the Veteran has been hospitalized for this condition since the effective date of the grant of service connection.  As to employment, the Veteran reported during the April 2011 VA examination that he had been retired since 2000 based on eligible age or duration of work and the examiner commented that the Veteran's prostate cancer, stress incontinence, and erectile dysfunction did not affect his usual daily activities.  The November 2012 VA examiner commented that the Veteran's prostate cancer did not impact his ability to work, and remarked that he was no longer employed.  Thus, even if his disability picture was exceptional or unusual, referral for consideration of extraschedular rating would not be warranted.

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim for higher ratings for his service-connected residuals of prostate cancer, prior to and since November 5, 2012.  Therefore, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

A higher initial rating for residuals of prostate cancer, evaluated as 20 percent disabling prior to November 5, 2012 and 40 percent disabling effective that date, is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


